Citation Nr: 0202228	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  00-00 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for skin disability, to 
include lipomas, melanomas and a skin rash.

2.  Entitlement to service connection for disability 
manifested by chronic fatigue, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by weight loss, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for status post 
parotidectomy, also claimed as a lump on the right side of 
the face due to an undiagnosed illness.

5.  Entitlement to service connection for hypothyroidism.

(The issues of entitlement to service connection for 
disability manifested by headaches, disability manifested by 
migratory joint pain, to include arthritis of the left hip 
and tendinitis of the right knee, and disability manifested 
by muscular pain, to include as due to an undiagnosed 
illness, will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1966 to June 1969 
and from August 1991 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Reno, Nevada.  The veteran has since relocated and his case 
is now handled by the Togus, Maine, RO.  

Although the issue of entitlement to service connection for 
post-traumatic stress disorder was initially included in the 
veteran's appeal, service connection for this disability was 
granted in a January 2000 rating. 

The Board also notes that although the veteran had requested 
a hearing before a Decision Review Officer at the RO, the 
request for a hearing was withdrawn in July 2000.

The Board is undertaking additional development on the issues 
of entitlement to service connection for disability 
manifested by headaches, disability manifested by migratory 
joint pain, to include arthritis of the left hip and 
tendinitis of the right knee, and disability manifested by 
muscular pain, to include as due to an undiagnosed illness, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein has been 
obtained.

2.  Lipomas were manifested between the veteran's periods of 
active duty and are not etiologically related to his first 
period of active duty and were not caused or worsened by his 
second period of active duty.

3.  A skin disorder diagnosed as tinea cruris or 
neurodermatitis was first manifested after the veteran's 
active military service; it is not etiologically related to 
the veteran's military service; the veteran has not been 
diagnosed with any other chronic skin disorder; and there are 
no skin manifestations that have not been attributed to a 
known clinical diagnosis.

4.  Chronic fatigue resulting in incapacitation was 
manifested shortly after Persian Gulf service, and has not 
been attributed to any known clinical diagnosis.

5.  The veteran does not have a disability manifested by 
chronic weight loss.

6.  A benign right-sided parotid tumor was first manifest 
years after the veteran's military service, and is not 
etiologically related to the veteran's military service.

7.  Hypothyroidism was initially manifested more than one 
year after the veteran's first period of active military 
service; it is not etiologically related to the veteran's 
first period of service; it clearly and unmistakably existed 
before the veteran's second period of military service and 
did not increase in severity as a result of his second period 
of military service.


CONCLUSIONS OF LAW

1.  Skin disability, to include lipomas/melanomas and a skin 
rash diagnosed as tinea cruris and/or neurodermatitis, was 
not incurred in or aggravated by active service and may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1116, 1117, 1118 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2001); 66 Fed. Reg. 23168 
(May 8, 2001) (to be codified at 38 C.F.R. §§ 3.307, 3.309); 
66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 
38 C.F.R. § 3.317(a)(1)(i)); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159, 3.326).  

2.  An undiagnosed illness manifested by chronic fatigue is 
presumed to have been incurred as a result of service in the 
Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. Reg. 
56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 C.F.R. 
§ 3.317(a)(1)(i)).  

3.  Disability manifested by chronic weight loss was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1110, 1117, 1118 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001); 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 
2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)).   

4.  Status post parotidectomy is not due to a disease or 
injury incurred in or aggravated by active service, nor may 
its incurrence or aggravation during active service be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

5.  Hypothyroidism was not incurred in or aggravated by 
active service, nor may its incurrence or aggravation during 
active service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, but after the 
RO's most recent consideration of the issues in appellate 
status, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  In addition regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations are liberalizing 
and are therefore applicable to the issues on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
law and regulations governing entitlement to service 
connection, to include those regarding presumptions specific 
to herbicide exposure and Persian Gulf service.  To the 
extent that recent legislative changes have been made 
relevant to Persian Gulf and herbicide presumptions, the 
Board emphasizes that such changes are more favorable to the 
veteran, liberalizing the presumptive requirements, and have 
thus been applied herein.  See 38 U.S.C.A. §§ 1116, 1117, 
1118 (West 1991 & Supp. 2001); 38 C.F.R. § 3.317 (2001); 66 
Fed. Reg. 23168 (May 8, 2001) (to be codified at 
38 C.F.R. §§ 3.307, 3.309); 66 Fed. Reg. 56,614, 56,615 (Nov. 
9, 2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)).  The 
veteran has also been advised of the evidence considered in 
connection with his appeal, and the evidence potentially 
probative of such claims.

The Board notes that the RO has attempted to obtain the 
veteran's service medical and personnel records.  The claims 
file contains detailed documentation from the RO and the 
relevant service departments showing negative searches for 
the veteran's medical or personnel records and indicating 
that further efforts to locate such would be futile.  The RO 
has advised the veteran as to the unavailability of his 
service records and has, on multiple occasions, advised him 
that he should submit any records in his possession.  He has 
responded in the negative, stating he has no copies of his 
service records.  Also, the RO advised the veteran that 
Social Security Administration records had been requested, 
but that it was the veteran's responsibility to ensure such 
were obtained for consideration in connection with his VA 
claims.  The Social Security Administration has advised VA 
that it has lost the veteran's medical records and thus has 
no records to provide VA.  The veteran has not indicated he 
has any relevant Social Security Administration records. 

Finally, the claims file contains sufficient medical 
evidence, in the form of VA outpatient records and 
examination reports speaking directly to the nature and onset 
of the disabilities discussed in the decisions herein below.  
Insofar as there appears to be no additionally available 
medical evidence, to include service medical records, 
relevant to such disabilities, there is no reasonable 
possibility that additional development would substantiate 
the veteran's claims.  As such, further examination and/or 
opinions are not necessary prior to disposition of the claims 
discussed herein below.

For the reasons set out above, the Board finds that all 
duties set out under the VCAA have been met relevant to the 
claims decided herein and that there is no reasonable 
possibility that additional development will aid the veteran 
in such claims.  See Wensch v. Principi, 15 Vet. App. 362 
(2001), citing Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  A remand for adjudication by the RO would thus serve 
only to further delay resolution of the veteran's claims with 
no benefit flowing to the veteran.

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303. 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 
(West 1991), 38 C.F.R. § 3.304(b) (2001).  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2001).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995). 

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war, and an endocrinopathy becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, service incurrence or aggravation of such 
endocrinopathy may be presumed.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 
38 C.F.R. §§ 3.307, 3.309).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 to 
Title 38, United States Code.  Section 1117 authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans. 

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness. 

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002. 

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. 
§§ 1117, 1118, including a complete revision of § 1117(a), 
which now provides as follows:

(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-
(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or
(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).

(2) For purposes of this subsection, the term 
'qualifying chronic disability' means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms.
	(C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under subsection 
(d) warrants a presumption of service-connection..

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.  

A whole new subsection (g) was added to § 1117, as follows: 

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:
(1) Fatigue.
(2) Unexplained rashes or other dermatological 
signs or symptoms.	
(3) Headache.
(4) Muscle pain.
(5) Joint pain.
(6) Neurological signs and symptoms.
(7) Neuropsychological signs or symptoms.
(8) Signs or symptoms involving the upper or lower 
respiratory system.
(9) Sleep disturbances.
(10) Gastrointestinal signs or symptoms.		
(11) Cardiovascular signs or symptoms.
(12) Abnormal weight loss.
(13) Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  See 
66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 
38 C.F.R. § 3.317(a)(1)(i)).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

There is a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as this, in which service records 
are presumed to have been or were destroyed while the file 
was in the possession of the government.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991). 

Factual Background

The veteran had active service from October 1966 to June 
1969, to include over one year and nine months' service in 
the Republic of Vietnam.  He is in receipt of awards and 
decorations to include a meritorious unit citation and an air 
medal.  He is service-connected at the 100 percent rate for 
PTSD that has been causally related to traumatic incidents of 
his Vietnam service.  The veteran also had active service 
from August 1991 to August 1992, and served in Southwest Asia 
from August 1991 to July 1992.  

VA medical records show that in December 1987 the veteran 
underwent an initial Agent Orange examination.  He reported 
an average weight of 179 pounds, with a maximum of 189 pounds 
and a current weight of 185 pounds.  The veteran was noted to 
be 5' 10" in height.  A December 8, 1987, record notes he 
had served in possible defoliated areas in Vietnam.  Also 
noted was "No Vietnam Illness."  That record indicates the 
veteran was diagnosed with hypothyroid disease in 1985 and 
had had a biopsy on the left side, the results of which were 
benign.  The left lobe thyroid was enlarged upon examination 
in December 1987.  There was no evidence of joint or muscle 
deformities or tenderness.  The diagnosis was hypothyroid by 
history.  The examination form includes note that the veteran 
had had no significant medical problems in Vietnam.  He was 
noted to be taking thyroid medication daily.  He denied 
significant injuries.  He reported having had headaches in 
the 1970s, without having sought medical treatment.  

The claims file contains an April 1991 VA report of follow-up 
Agent Orange examination.  At that time the veteran weighed 
189 pounds; a March 1991 medical certificate shows his weight 
as 190 pounds.  He gave a history of multiple lipomas that 
had been removed in the past and the physician noted the 
presence of two current lipomas on the abdominal wall.  

A VA outpatient record dated in September 1996 notes swelling 
of the veteran's right parotid and his history of Agent 
Orange exposure.  At that time he weighed 191.5 pounds.

In October 1996, the veteran filed a claim for VA benefits, 
specifically identifying melanoma (onset in October 1986) and 
joint pain.  Later in October 1996, the RO advised him of the 
need for additional information relevant to the anatomical 
location of the claimed medical problems and as to any in-
service or post-service treatment or lay evidence supporting 
in-service incurrence and chronic disability. 

A December 1996 VA outpatient record shows the veteran's 
weight to be 196 pounds.  From February to early April 1997 
he weighed 194 or 195 pounds; later in April he weighed 189 
pounds.  

The claims file contains a February 1997 Persian Gulf War 
registry sheet.  The veteran reported aches and pains 
beginning in 1993; a left thigh rash beginning in 1994; and a 
lump on the right parotid beginning in 1995.  The veteran's 
weight is listed at 195 pounds.

In March 1997 the RO notified the veteran that his service 
medical records had not yet been obtained and that if he had 
any service records in his possession he should provide VA 
with copies, or, if he was aware of where such would be 
located he should advise VA as to such location.  The RO 
advised the veteran it was his ultimate responsibility to 
ensure all required evidence was obtained.

In a statement received in April 1997, the veteran reported 
having experienced joint and muscle pain, a skin rash and low 
energy since his return from Saudi Arabia.  He also reported 
a large lump on his right saliva gland.  By letter dated in 
April 1997, the RO again advised the veteran to provide VA 
with copies of any service records in his possession.

In March 1997 the veteran was referred for surgical 
evaluation of his right parotid mass.  Records indicate such 
was removed and determined to be benign.  A VA outpatient 
record dated in April 1997 notes a diagnosis of tinea cruris.  
Another April 1997 record notes questionable rheumatoid 
arthritis; the veteran was noted to complain of migratory 
joint pain.

In May 1997, the RO received a lay statement from K.R., who 
noted the veteran had been a consistent jogger in the past, 
demonstrating high energy and a positive attitude.  K.R. 
reported that since returning from the Persian Gulf the 
veteran had a large lump on his cheek, appeared to be in 
constant pain and to be less energetic, was unable to lift 
himself from a chair without pushing up with his arms and 
also appeared to have become crippled.

A May 1997 VA outpatient record shows the veteran's weight at 
188 pounds.  

In May 1997 the veteran reported he did not have copies of 
his service records.  He complained of fatigue, joint and 
muscular pain, weight gain, melanomas and depression due to 
Persian Gulf service.  In July 1997 the RO advised the 
veteran as to changes in regulations governing claims based 
on Persian Gulf service and also advised him as to the nature 
of evidence potentially probative of his claims, both medical 
and nonmedical, that should be submitted.

Correspondence in the claims file indicates that a request 
for service medical records from the National Personnel 
Records Center (NPRC) was unsuccessful.  In December 1997 the 
RO advised the veteran that his service records had been 
requested from Moncrif Army hospital, but that it was his 
responsibility to ensure such records were obtained.   The 
Department of the Army notified VA in May 1998 that it had no 
records pertinent to the veteran.  In August 1998, the RO 
advised the veteran that his service medical records had not 
been located and outlined all sources contacted in the 
attempt to obtain such records.  The summary shows that from 
October 1996 to December 1997, VA contacted the NPRC, 
ARPERCEN, and appropriate Army and Army Reserve facilities, 
all without success.  The veteran was advised he should 
submit any service records in his possession.

In September 1998, the veteran presented for a VA general 
medical examination.  The examiner reviewed the claims file 
and noted the absence of prior information other than records 
dated post Persian Gulf service.  The examiner highlighted a 
diagnosis of hypothyroidism in 1985.  The examiner noted that 
the veteran had had a growth on the right cheek diagnosed as 
a benign parotid gland tumor.  Also noted was weight loss 
beginning three years earlier, and that the veteran's weight 
was formerly 190 pounds, down to 168 pounds currently.  There 
was stated to be no reason as to cause.  The examiner noted 
the veteran was on medication for hypothyroidism and had been 
for three years.  Also noted was that the veteran had 
sporadic muscle pains occurring in various muscles at varying 
times.  Computerized tomography of the brain was stated to be 
unremarkable.  The veteran was noted to lose six hours of 
work per day due to pain and fatigue.  His state of nutrition 
appeared fair.  He demonstrated an antalgic gait due to a 
left hip problem.  A small node was noted where the right 
parotid gland had been removed, with scarring in the right 
aural area.  The examiner listed diagnoses of hypothyroidism 
for which the veteran was taking medication and multiple 
migratory joint/muscular pains with no known etiology.  Also 
noted was tendinitis of the right knee and dysplasia mild 
osteoarthritis of the right (sic) hip as noted on X-ray; 
benign tumor right parotid gland status post right 
parotidectomy; and weight loss of 20 pounds of unknown 
etiology.  The examiner commented that the veteran had an 
"unidentified illness consisting of multiple migratory joint 
pain, chronic fatigue although he apparently did not meet the 
chronic fatigue syndrome classification requirements."

In September 1998, the veteran also underwent examination for 
endocrine diseases.  The examiner noted a history of thyroid 
gland swelling on the left side, as well as a history of 
fatigability, headaches without vision changes, and a 20-
pound weight loss.  The left thyroid gland was enlarged to 
examination.  The diagnosis was hypothyroidism.

VA neurologic examination was conducted in September 1998.  
The veteran complained of a multiplicity of symptoms 
beginning in 1993 or 1994, such as joint swelling, joint 
pain, rashes, fatigue, headaches, and muscle aches.  He 
indicated the symptoms were intermittent and "travel 
around."  Specific to headaches the veteran described such 
as constant, with flare-ups occurring 20 times per month and 
lasting one-to-five days.  The examiner noted the veteran was 
taking Prednisone for joint pains, the worst of which were in 
his hip.  The diagnoses were muscle contraction headaches and 
left hip pain.  The examiner considered a diagnosis of 
fibromyalgia but concluded the veteran had chronic subjective 
fatigue without evidence of fibromyalgia syndrome, irritable 
bowel syndrome or Raynaud's syndrome.  The examiner also 
considered a diagnosis of chronic fatigue syndrome, first 
noting that the veteran had debilitating fatigue that was 
severe enough to reduce or impair his average daily activity 
below 50 percent since 1993 or 1994, and also noting that the 
onset was subacute, gradually worsening over the years.  The 
examiner noted hip pain secondary to hip arthritis but 
otherwise indicated there were no clinical symptoms that 
might produce the veteran's symptoms.  The examiner also 
noted the absence of low-grade fevers, pharyngitis, tender 
lymph nodes, or objective muscle weakness.  The examiner 
concluded the veteran had six of the required 10 symptoms to 
meet the diagnostic criteria for chronic fatigue syndrome.  
The examiner also noted there were incapacitating episodes of 
headaches requiring bed rest.  The veteran denied taking 
continuous medication for his fatigue.  The diagnosis was a 
history of chronic subjective fatigue.  A computerized 
tomography scan of the brain was normal.

In September 1998, dermatologic examination of the veteran 
was conducted.  He provided a history of a skin rash on his 
left inner thigh, stated to have developed three years 
earlier.  Examination revealed erythema and hyperpigmentation 
of the left inner thigh; the impression was mild 
neurodermatitis.

The September 1998 VA examination report relevant to the 
joints includes note of knee X-rays showing no evidence of 
bone or joint abnormality.  The veteran provided a history of 
left hip pain beginning in 1992 while in service, without 
specific injury.  He also denied specific injury to the right 
knee and reported that pain started in 1993.  X-rays of the 
hip revealed dysplasia of the femoral head and advanced 
osteoarthritis.  The diagnoses were moderately severe 
osteoarthritis of the left hip and mild tendinitis of the 
right knee.

A Vet Center report dated in December 1999 pertains to PTSD.  
The veteran included report of treatment for a thyroid 
problem in the 1970s and onset of joint and bone pain and 
fatigue between 1992 and 1994.  

In January 2000, the veteran submitted a statement in which 
he reported that the Social Security Administration had 
awarded him 100 percent disability for his symptoms.  He 
referenced an attached "Daily Log" relevant to the 
chronicity and severity of his symptoms; such was not 
attached.  

A July 2000 Deferred Rating Decision includes note that the 
veteran's representative clarified the veteran no longer 
desired a hearing but instead, wanted the issues on appeal to 
go to the Board.  In August 2000, the veteran advised his 
representative he had no further comment or statement to make 
in his behalf and he wished his appeal to go forward to the 
Board as soon as possible.  

By letter dated in December 2000, VA notified the veteran 
that Social Security Administration records had been 
requested, but that if he had a copy of such he should 
provide them to VA at the earliest opportunity.  The RO also 
notified the veteran that the "Daily Log" he had previously 
mentioned had not been received and that he should submit 
such to be made a part of his file.  

Computer printouts indicate the veteran received treatment 
for his left hip in Manchester in June 2001 and for his right 
knee in Boston, also in June 2001.  

In October 2001, VA received notice from the Social Security 
Administration that the veteran's medical file had been 
misplaced and that the Social Security Administration was 
unable to furnish any medical information pertinent to the 
veteran.

By letter dated in January 2002, the RO notified the veteran 
his claims were being forwarded to the Board for appellate 
review and advised him of his rights and procedure relevant 
to the submission of additional evidence and/or additional 
hearing requests.

In February 2002, after the claims folder was forwarded to 
the Board, the veteran submitted a copy of a VA progress 
note, which is dated in April 2000.  He waived his right to 
have this evidence initially considered by the RO.  The 
progress note records history provided by the veteran 
concerning his Persian Gulf service and his medical problems 
since then, indicates that no examination of the veteran was 
performed and reflects an assessment of undifferentiated 
connective tissue disease and undiagnosed illnesses which are 
getting progressively worse.  The nature of the undiagnosed 
illnesses was not identifeed.



Analysis

Skin disorder

As discussed above, there are no available service medical 
records from either of the veteran's service periods.  The 
medical evidence available from the interim period between 
the veteran's two periods of active duty includes a 1987 
report of Agent Orange examination, at which time the veteran 
did not report any skin problems; the examination findings 
are limited to notations relevant to the veteran's thyroid.  

The first note of skin complaints appears in connection with 
an April 1991 follow-up Agent Orange examination, at which 
time the veteran gave a history of multiple lipomas that had 
been removed in the past; the examiner noted two current 
lipomas but did not provide any opinion as to the onset or 
etiology of such.  Also, the Board notes that despite the 
veteran's own characterization of his past lipomas as 
melanomas, there is no competent evidence of diagnosed 
melanomas in the current record.  Here the Board emphasizes 
that lipomas are not one of the diseases subject to 
presumptive service connection based on herbicide exposure in 
the Republic of Vietnam.  See 38 C.F.R. § 3.309(e).  As such, 
medical evidence of a causal nexus to the veteran's military 
service is required to support a grant of service connection.  
As the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  No medical professional has 
opined that the veteran's lipomas are related to the 
veteran's military service.  In any case, there is no 
competent evidence that the veteran currently has any 
lipomas.  See 38 C.F.R. § 3.303(d).  

In connection with his Persian Gulf registration in February 
1997, the veteran reported having had a rash on his thigh 
since 1994, subsequent to his discharge from active service 
in the Persian Gulf.  Post-service diagnoses include tinea 
cruris and neurodermatitis.  Neither of such diagnoses is 
subject to presumptive service connection based on herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  In addition, 
presumptive service connection is not warranted under 
38 C.F.R. § 3.317 since the veteran's skin problems have been 
clearly attributed to known clinical diagnoses.  

The Board continues to note that the veteran himself has 
reported having had lipomas only years after his discharge 
from Vietnam service, and also reported the onset of his 
thigh rash only subsequent to his Persian Gulf service.  
Despite review of the available claims file, the competent 
medical examiners who offered such diagnoses have not 
attributed lipomas, tinea cruris or neurodermatitis to the 
veteran's service in Vietnam or in the Persian Gulf, to 
include based on his report of herbicide and other toxic 
exposures while stationed in those places.  There is, in 
fact, no competent evidence of a medical nexus between such 
diagnoses and the veteran's active military service.  As 
such, service connection is not warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Chronic fatigue

Subsequent to his Persian Gulf service, the veteran has 
complained of chronic fatigue.  Competent physicians have 
considered his reported symptom history and have questioned 
whether the veteran has chronic fatigue syndrome.  They have, 
however, ruled out that diagnosis or other diagnosed 
illnesses to account for his fatigue based on negative 
clinical testing or the absence of manifestations 
characteristic of such disease processes.  

The Board finds the veteran's history of ongoing fatigue to 
be consistent and credible.  He has reported such in 
connection with outpatient treatment and VA examinations.  
Also, the record contains a lay statement relevant to the 
veteran's appearance of having decreased energy subsequent to 
his Persian Gulf service.

The Board next notes that the September 1998 VA general 
medical examiner specifically considered the veteran's 
history and opined that the veteran had an unidentified 
illness consisting of factors to include chronic fatigue.  

38 C.F.R. § 4.88b, Diagnostic Code 6354 (2001) provides that 
chronic fatigue syndrome warrants a compensable rating where 
such waxes and wanes but results in periods of incapacitation 
of at least one week per year, or, where the symptoms are 
controlled by continuous medication.

Examination reports dated in September 1998 are consistent 
with the remainder of the record in failing to identify any 
clinical diagnosis to which the veteran's fatigue may be 
attributed.  The examiner in September 1998 noted that the 
veteran's fatigue was debilitating and severe enough to 
reduce or impair his average daily activity to below 50 
percent.  The Board has considered such medical assessment 
and finds that based on such, service connection is warranted 
on a presumptive basis under 38 C.F.R. § 3.317 for chronic 
fatigue demonstrated to a compensable degree and not 
attributable to any known clinical diagnosis.

Weight loss

Subsequent to his Persian Gulf service the veteran has 
reported an unexplained weight loss of 20 pounds, beginning 
several years after his discharge.  Examiners have noted no 
etiologic cause for such.  38 C.F.R. § 3.317 allows for 
presumptive service connection based on the veteran's Persian 
Gulf service, for disease manifestations such as abnormal 
weight loss, where such is chronic and compensably manifested 
and not attributed to any known diagnosis.  See also 
38 U.S.C.A. § 1117.  A review of the evidentiary record 
reflects that the veteran weighed 168 pounds at the time of 
examination in 1998 and that at his maximum he weighed 196 
pounds.  VA outpatient records dated both prior and 
subsequent to the veteran's Persian Gulf service indicate he 
weighed, on average about 190 pounds.  Although the 1998 VA 
examination report does reflect a weight loss from the 
veteran's 190 pound average, there is no evidence that the 
veteran continues to lose weight on a chronic basis; that the 
20 pound weight loss evidenced by the record is abnormal such 
that the veteran is currently an unhealthy weight for his 
body type, height, etc.; that he is unable to gain or 
maintain weight; or that he suffers from any anemia, 
malnourishment, or other disabling effects of such weight 
loss.  

38 C.F.R. § 4.1 (2001) notes that ratings assigned via VA's 
Schedule are intended to compensate for disability resulting 
in an impairment in earning capacity, and 38 C.F.R. § 4.10 
(2001) cites the "lack of usefulness of the part affected.  
38 C.F.R. § 3.303(a) specifically indicates that service 
connection is warranted where there is injury or disease 
related to service and resulting in disability.  Based on the 
particular facts of this case, the veteran's reported weight 
loss is not shown to be chronic or disabling so as to warrant 
presumptive service connection as a disability attributable 
to an undiagnosed illness due to service in the Persian Gulf 
under 38 C.F.R. § 3.317.

Status post parotidectomy

The competent medical evidence clearly shows that the veteran 
had a right-sided parotid lump in or around 1995, more than 
one year after his Persian Gulf service.  The lump was 
diagnosed as a benign tumor and removed, leaving a scar.  
Thus, the veteran's complaint of a lump has been attributed 
to a known clinical diagnosis.  As such, presumptive service 
connection under 38 C.F.R. § 3.317 is not warranted.  Also, 
such benign tumor is not a diagnosed disease presumptive to 
either herbicide exposure or Persian Gulf service.  See 
38 C.F.R. §§ 3.307, 3.309.  Moreover, the only evidence 
linking the parotid tumor to active service is the veteran's 
own arguments.  He is not, however, competent to establish 
such medical nexus, see Espiritu, supra.  The competent 
medical evidence of record is negative for any opinion 
linking a right parotid tumor to any incident of the 
veteran's service periods, to include herbicide or other 
claimed toxic exposure.  Therefore, service connection is not 
warranted for this disability.




Hypothyroidism

The record indicates the veteran was diagnosed with 
hypothyroid disease in 1985, many years after discharge from 
his Vietnam service but prior to any service in the Persian 
Gulf.  Hypothyroidism is not a disease presumptive to 
herbicide exposure during Vietnam service.  See 
38 C.F.R. §§ 3.307, 3.309(e).  There is no indication in the 
medical evidence that this disorder is etiologically related 
to the veteran's first period of service.  The veteran was 
already under treatment for such problem prior to his Persian 
Gulf service and the competent medical evidence of record 
shows no change in the status of such disease entity during 
his second period of service.  It clearly and unmistakably 
existed prior to the second period of service and did not 
increase in severity during the second period of service.  
The veteran himself is not competent to establish 
relationship between this disability and his military 
service.  Thus, service connection for hypothyroidism is not 
warranted.


ORDER

Service connection for chronic fatigue is granted.

Service connection for skin disability, to include lipomas, 
melanomas, neurodermatitis and tinea cruris, is denied.

Service connection for disability manifested by weight loss 
is denied.

Service connection for status post parotidectomy is denied.

Service connection for hypothyroidism is denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

